DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 2/01/2022, with claims 1-20,  35-46 and 51-55 are pending, with claims 21-34 and 47-50 being canceled. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20, 35-46 and 51-55 (Group I) in the reply filed on 02/21/2022 is acknowledged.

Claim Objections
Claims 2-20, 36-45 and 52-55 are objected to because: of a missing comma after the preceding claim number. In other words, claim 2 at line 1 should be --claim 1,--. This reasoning applies to claims 3-20, 36-45 and 52-55. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20, 35-46 and 51-55 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 35 and 51  are directed toward method, computing systems and method, respectively.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 35 and 51  are directed toward the abstract idea of mathematical concepts of calculating, determining, and identifying (claim 1), calculating, identifying and directing (claim 35 and 51).
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claims 35 and 51 recite in-part directing the vehicle to travel along the travel path.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, as mentioned above, the claims merely recite the calculation and identification of the travel path and directing the vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 35 and 51 are implemented on a computer and there are no further limitations that go beyond the computer, it can clearly be seen that the abstract idea of providing information regarding the tire change requests is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Thus, since claims 1, 35, and 51 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-20, 36-46 and 52-55 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-20, 36-46 and 52-55  are also rejected under 35 USC 101.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text (emphasis added).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, 20, 35-36, 38-45 and 51-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shattil, US 2017/0235316.

With respect to claim 1. A method performed by a computing system for identifying, for a swarm of vehicles, travel paths through a travel volume having empty locations and object locations, the method comprising: 
for each pair of empty locations of the travel volume, calculating an environmental measure associated with traveling between the empty locations, the environmental measure being based on object locations near the pair of empty locations (see at least para. 57-60 along with 78—“…the UAV may use that location information to adjust its flight path to maintain a safe sphere of empty airspace around itself” and para. 90, FIG. 4-5); 
determining a leader travel path for a leader vehicle of the swarm to travel from a leader location to a target location based on the environmental measures (see para. 36 -37 and FIG. 1, here the taught cluster head is being interpreted as leader of a swarm of UAVs); 
 for each pair of a follower location of a follower vehicle and an empty neighbor location, calculating a relational measure for the follower vehicle associated with traveling from the follower location to the empty neighbor location, the relational measure associated with traveling from the follower location to the empty neighbor location being based on maintaining a positional relationship with the leader vehicle based on the leader travel path (Shattil: see at least para. 56-57, 77 and 89); and 
for each follower vehicle, identifying a follower travel path for the follower vehicle to follow the leader vehicle based on the environmental measures and the relational measures (para. 87, taken together with 59, 109 and 135).

With respect to claim 2. The method of claim 1 wherein the identifying of a travel path comprises applying a minimal cost path algorithm to a cost graph for traveling from any location to a specific destination location (see at least para. 93 along with 109), where vertices represent locations (para. 57), edges between vertices represent that the locations of the vertices are neighbors (para. 31), and costs derived from the environmental measures are associated with the edges (para. 109 and 135).

With respect to claim 3. The method of claim 1 wherein the swarm travels through a travel volume of voxels with each location being at the center of a voxel (see at least para. 87-88 along with 125-127, FIG. 4).

With respect to claim  4. The method of claim 1 further comprising: 
specifying as a leader travel direction the direction along the leader travel path (see at least para. 36 along with FIG. 1 and 5); and 
 for each of the follower vehicles, specifying as a follower travel direction the direction along the follower travel path for that follower vehicle (see at least 56 along with 77-78, FIG. 4).
With respect to claim 5. The method of claim 1 wherein the environmental measures are based on locations of objects that the vehicles are to avoid (Shattil: see at least para. 87-88—“…the navigation criteria 413 can employ a cost-benefit trade-off between multiple factors…optimization can comprise minimizing a cost function or maximizing a benefit. In some aspects of the disclosure, optimization comprises determining…air traffic control (e.g., situational awareness, minimum required aircraft spacing, optimal spacing, max/min altitude, predetermined flight paths, intended destination, etc.), and optionally, environmental factors (e.g., weather, terrain, buildings, etc.) along para. 90 and 97-98, FIG. 4).

With respect to claim 6. The method of claim 5 wherein the environmental measures associated with stationary vehicles are calculated prior to travel and the environmental measures associated with moving vehicles are calculated during travel (Shattil: see at least para. 121 along with 87 and 90, FIG. 4).

With respect to claim 7. The method of claim 1 wherein the environmental measures are selected from a set consisting of a distance transform measure, an object density measure, and a zone permeability measure (Shattil: see at least para. 123-124 and 127, FIG. 4).

With respect to claim 8. The method of claim 1 wherein relational measures are selected from a set consisting of an easting separation measure, a northing separation measure, a height separation measure, a distance separation measure, an azimuth separation measure, and an elevation angle separation measure (Shattil: see at least para. 78 along with 57, FIG. 4).

With respect to claim 9. The method of claim 8 wherein the relational measures are treated as random variables governed by probability density functions (see at least para. 79 along with 127).

With respect to claim 10. The method of claim 8 wherein calculation of the relational measures and determination of the travel paths are performed at regular time intervals during travel of the swarm (Shattil: see at least para. 77 taken together with 97).

With respect to claim 11. The method of claim 10 wherein calculation of the environmental measures associated with moving objects is performed at regular time intervals during travel of the swarm (Shattil: see at least para. 77 taken together with 57-59 and 87).

With respect to claim 12. The method of claim 10 wherein the regular time interval is adjusted based on risk tolerance of a vehicle colliding with an object (Shattil: see at least para. 77 taken together with 57, 97 and 114).

With respect to claim 13. The method of claim 10 wherein each vehicle of the swarm determines its travel path during each time interval (Shattil: see at least para. 88-89 taken together with 59, and 77).

With respect to claim 14. The method of claim 13 wherein the leader vehicle of the swarm determines the leader travel path during each time interval (Shattil: see at least para. 57-58 and 78) .

With respect to claim 15. The method of claim 14 wherein each follower vehicle calculates its relational costs during each time interval (Shattil: see at least para. 77 along with 97. 103 and 109).

With respect to claim 16. The method of claim 1 wherein some environmental cost measures are updated based on locations of objects that are within a specified remote distance of the current vehicle location (Shattil: see at least para. 58, FIG. 4).

With respect to claim 17. The method of claim 16 wherein the remote distance is adjusted based on risk tolerance of a vehicle colliding with an object (Shattil: see at least para. 97-98 along with 57, 67).

With respect to claim 20. The method of claim 1 further comprising directing each vehicle to travel in the direction of its travel direction (Shattil: see at least para. 88-89 taken together with 59, and 77).
With respect to claim 35. A computing system for identifying, for a swarm of vehicles, travel paths through a travel volume of voxels, the computing system comprising:
computer-readable storage media storing computer-executable instructions for controlling the computing system to (see at least para. 137): 
calculate environmental costs associated with traveling from each of a plurality of empty voxels to empty neighbor voxels (para. 87-88, 58, FIG. 4).); 
determine a leader travel path for a leader vehicle of the swarm based on environmental costs to travel from a leader voxel to a target voxel (para. 97); 
direct the leader vehicle to travel along the leader travel path (para. 71); and 
for each follower vehicle of the swarm, calculate relational costs associated with traveling from a follower voxel to empty neighbor voxels, the relational costs based on cost of following the leader travel path (see at least para. 57-60 along with 78—“…the UAV may use that location information to adjust its flight path to maintain a safe sphere of empty airspace around itself” and para. 90, FIG. 4-5); 
identify a follower travel path for the follower vehicle based on the environmental costs and the relational costs to follow the leader vehicle (see para. 36 -37 and FIG. 1, here the taught cluster head is being interpreted as leader of a swarm of UAVs); and 
direct the follower vehicle to travel along the follower travel path (para. 70); and 
processors that execute the computer-executable instructions stored in the computer-readable storage media (see at least para. 118 along with 137).

With respect to claim 36. The computing system of claim 35 wherein the identification of a travel path applies a minimal cost path algorithm to a graph representation of the voxels where vertices represent voxels (Shattil: see at least para. 52 along with 93, 109), edges between vertices represent empty neighbor voxels, and the costs are associated with the edges (para. 31 along with 56-59).

With respect to claim 38. The computing system of claim 35 wherein the environmental costs are based on object locations of objects that the vehicles are to avoid (Shattil: see at least para. 87-88—“…the navigation criteria 413 can employ a cost-benefit trade-off between multiple factors…optimization can comprise minimizing a cost function or maximizing a benefit. In some aspects of the disclosure, optimization comprises determining…air traffic control (e.g., situational awareness, minimum required aircraft spacing, optimal spacing, max/min altitude, predetermined flight paths, intended destination, etc.), and optionally, environmental factors (e.g., weather, terrain, buildings, etc.) along para. 90 and 97-98).

With respect to claim 39. The computing system of claim 35 wherein the environmental costs associated with stationary vehicles are calculated prior to travel and the environmental costs associated with moving vehicles are calculated during travel (Shattil: see at least para. 121 along with 87 and 90).

With respect to claim 40. The computing system of claim 35 wherein the environmental costs are calculated based on environmental measures selected from a group consisting of a transform distance measure, an object density measure, and a zone permeability measure (Shattil: see at least para. 123-124 and 127).

With respect to claim 41. The computing system of claim 35 wherein the relational costs are calculated based on relational measures selected from a group consisting of an easting separation measure, a northing separation measure, a height separation measure, a distance separation measure, an azimuth separation measure, and an elevation angle separation measure (Shattil: see at least para. 78 along with 137).

With respect to claim 42. The computing system of claim 35 wherein the relational costs are treated as random variables governed by probability density functions (Shattil: see at least para. 79 along with 127 and137).

With respect to claim 43. The computing system of claim 35 wherein the computer-executable instructions control the computing system to calculate the relational costs and identify the travel paths during travel of the swarm at time intervals (Shattil: see at least para. 137 taken together with 77 and 97).

With respect to claim 44. The computing system of claim 43 wherein each vehicle of the swarm includes a computer-readable storage medium and a processor and wherein the computer-executable instructions, when executed by the processor of a vehicle, identify a travel path for the vehicle during each time interval (Shattil: see at least para. 137 taken together with 56-57 and 77).

With respect to claim 45. The computing system of claim 44 wherein the computer-executable instructions, when executed by the processor of the leader vehicle and the follower vehicles of the swarm, determine the leader travel path during each time interval (Shattil: see at least para. 137 taken together with 5-57 and 77-78).

With respect to claim 51. A method performed by a computing system for identifying a travel path for a follower vehicle to follow a leader vehicle through a travel volume of voxels, the method comprising: 
calculating an environmental cost associated with traveling from each of a plurality of empty voxels to empty neighbor voxels  (Shattil: see at least para. 56-57, 77 and 89); 
calculating a relational cost associated with traveling from the follower voxel to empty neighbor voxels (Shattil: see at least para. 57-60 along with 78—“…the UAV may use that location information to adjust its flight path to maintain a safe sphere of empty airspace around itself” and para. 90, FIG. 4-5); 
identifying a follower travel path for the follower vehicle based on the environment cost and the relational cost (para. 87, taken together with 59, 109 and 135); and 
directing the follower vehicle to travel along the follower travel path  (Shattil: see at least para. 88-89 taken together with 59, and 77).
With respect to claim 52. The method of claim 51 wherein the identification of the follower travel path applies a minimal cost path algorithm to a graph representation of the voxels where vertices represent voxels (see at least para. 93 along and109), edges between the vertices represent empty neighbor voxels (para. 31), and the costs are associated with the edges (para. 109 and 135) .

With respect to claim 53. The method of claim 51 wherein the calculating of the environmental cost, the calculating of the relational cost, the identifying of the follower travel path, and the directing of the follower vehicle are performed at time intervals (Shattil: see at least para. 77 taken together with 57-59 and 87).

With respect to claim 54. The method of claim 51 wherein the relational cost is based on cost of the follower vehicle following the leader vehicle (Shattil: see at least para. 31).

With respect to claim 55. The method of claim 51 wherein the environmental cost is based on cost of avoiding object voxels that contain an object (Shattil: see at least para. 87-88—“…the navigation criteria 413 can employ a cost-benefit trade-off between multiple factors…optimization can comprise minimizing a cost function or maximizing a benefit. In some aspects of the disclosure, optimization comprises determining…air traffic control (e.g., situational awareness, minimum required aircraft spacing, optimal spacing, max/min altitude, predetermined flight paths, intended destination, etc.), and optionally, environmental factors (e.g., weather, terrain, buildings, etc.) along para. 90 and 97-98).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18-19, 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil in view of Lui et al., US 2018/0074520 hereinafter, “Lui”.

With respect to claim 18. Shattil discloses the method of claim 1 as rejected above furthermore Shattil teaches leader swarm (e.g. cluster head) with follower swam (e.g. group(s) and/or nodes); however, Shattil does not specifically specify that lead vehicle of the follower swarm is following a designated leader. Yet, Liu teaches wherein the swarm is a leader swarm and a follower swarm of vehicles follows the leader swarm and wherein a leader vehicle of the follower swarm follows a designated vehicle in the leader swarm (Lui: see at least para. 38 along with 29 and 50-52).
Thus, the combination of Shattil in view of Lui is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shattil in view of Lui because such combination will provide operation safety and safe distance for the UAVs swarm (para. 32, Liu).
With respect to claim 19. Shattil in view of Lui discloses the method of claim 18 as rejected above; however Shattil is silent on teaching calculating a relational measure as claimed. Yet, Lui teaches calculating relational measures for the leader vehicle of the follower swarm associated with traveling from a leader location of the follower swarm to a neighboring location, the relational measures based on the leader vehicle of the follower swam following the travel path of a designated leader vehicle from the leader swarm (Lui: see at least para. 59 along with 21-23, 33 and 37-38).
Thus, the combination of Shattil in view of Lui is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shattil in view of Lui because such combination will provide operation safety and safe distance for the UAVs swarm (para. 32, Liu).

With respect to claim 37. Shattil discloses the computing system of claim 36 as rejected above furthermore Shattil teaches the minimal cost path algorithm; however, Shattil is silent on specifying that the taught algorithms includes the Dijkstra algorithm. Yet Geisberger teaches wherein the minimal cost path algorithm employs a Dijkstra algorithm (Geisberger: see at least para. 4).
Thus, the combination of Shattil in view of Geisberger is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shattil in view of Geisberger because such combination will provide optimal routes between locations while considering real-time traffic data (para. 15, Geisberger).

With respect to claim 46. Shattil in view of Lui discloses the computing system of claim 35 as rejected above furthermore Shattil teaches leader swarm (e.g. cluster head) with follower swam (e.g. group(s) and/or nodes); however, Shattil does not specifically specify that lead vehicle of the follower swarm is following a designated leader. Yet, Liu teaches calculating relational measures for the leader vehicle of the follower swarm associated with traveling from a leader location of the follower swarm to a neighboring location, the relational measures based on the leader vehicle of the follower swam following the travel path of a designated leader vehicle from the leader swarm (Lui: see at least para. 59 along with 21-23, 33, 37-38 and 137).
Thus, the combination of Shattil in view of Lui is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shattil in view of Lui because such combination will provide operation safety and safe distance for the UAVs swarm (para. 32, Liu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/           Examiner, Art Unit 3661                                                                                                                                                                                             /SZE-HON KONG/Primary Examiner, Art Unit 3661